DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-6 have been examined and rejected. This Office action is responsive to the amendment filed on June 28, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2018/0053071) in view of Gong et al (U.S. Patent No. 9,552,549).

4-1.	Regarding claims 1, 5, and 6, Chen teaches a non-transitory computer-readable recording medium having stored therein a learning program that causes a computer to execute a process comprising: setting a score, for each of a plurality of labels assigned for first data respectively, based on an attribute of the first data to be subjected to learning, or a relation between the first data to be subjected to learning and another data to be subjected to learning, the score indicating each of probabilities that first data has each of the plurality of labels, by disclosing a non-transitory computer-readable medium having stored thereon computer-readable instructions that, when executed by a computing device, cause the computing device to classify an object using semi-supervised data to label unlabeled data in a dataset [paragraph 4]. The following indicators are received: A first indicator indicating a partially labeled dataset containing a subset of observation vectors that are labeled [paragraphs 100, 61]; a second indicator indicating a label set that includes a list of permissible values a target value of each observation vector may have [paragraphs 101, 62]; a third indicator that indicates a relative weighting value that specifies a relative amount of the information from its neighbors versus its initial label information [paragraphs 102, 68]; a fourth indicator of a kernel function to apply [paragraphs 103, 69]; a fifth indicator of a kernel parameter to apply to the kernel function [paragraphs 104, 70]; a sixth indicator of a labeling convergence test [paragraphs 105, 71]; a seventh indicator of a labeling convergence test value [paragraphs 106, 72]; an eighth indicator of a distance function [paragraph 107]; a ninth indicator of a number of supplemental labeled points that defines a number of additional data points of partially labeled dataset that are identified for truth labeling on each iteration [paragraph 108]; and a tenth indicator of a number of times to perform supplemental labeling [paragraph 109]. Using the received indicators, a classification matrix is initialized that defines a label probability distribution matrix for each observation vector [paragraph 114] and an updated classification matrix is computed that defines a label probability for each permissible value defined in the partially labeled dataset for each observation vector [paragraph 115].
Chen teaches causing training to be performed with a neural network..., the score being set for target output when the first data is input to the neural network, by disclosing optimizing the process of selecting better labeled data to improve classification/prediction performance by selecting the labeled data based on a distance measure [paragraphs 127, 136]. A model train/score application implements a Neural Network type model [paragraph 273, lines 22-26]. The Neural Network is trained using a training dataset and once trained, the trained model is scored using a validation dataset [paragraph 274]. Once validated, the model configuration for the validation model is stored in a model configuration data for use in predicting results [paragraph 274]. Use of a labeled dataset computed by master labelling application and local labeling application applied to a supervised learning model such as a neural network improves accuracy and addresses the issue of labeled data scarcity [paragraphs 302-304]. 
Chen does not expressly teach that the training to be performed with a neural network uses a loss function. Gong discloses use of a loss function in a neural network to improve prediction of labels [column 1, line 31 to column 2, line 11; column 3, lines 36-62]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause training in the neural network of Chen using a loss function, as taught by Gong. This would allow the neural network to make better predictions.

4-2.	Regarding claim 2, Chen-Gong teach all the limitations of claim 1, wherein the process further comprises: when the attribute of the data to be subjected to learning follows mixed distributions including plural distributions, setting the score based on a mixture ratio in the mixed distributions, by disclosing initializing a classification matrix that defines a label probability distribution matrix for each observation vector [Chen, paragraph 114] and computing an updated classification matrix that defines a label probability for each permissible value defined in the partially labeled dataset for each observation vector [Chen, paragraph 115]. A label with a highest classification value is selected as the target value or label for the observation vector [Chen, paragraph 118] and output [Chen, paragraph 120].

4-3.	Regarding claim 3, Chen-Gong teach all the limitations of claim 1, wherein the process further comprises: identifying each of sets of neighborhood data to be subjected to learning that are positioned within a predetermined distance from the data to be subjected to learning, and setting the score based on proportions of labels assigned to the sets of neighborhood data to be subjected to learning, by disclosing receiving information from identified neighboring data points and a distance function [Chen, paragraphs 68, 102, 107, 121, 127] to select labeled data for a labeled dataset to facilitate the learning process and definition of a label probability for each permissible value defined in the partially labeled dataset for each observation vector [Chen, paragraphs 115, 127].

4-4.	Regarding claim 4, Chen-Gong teach all the limitations of claim 1, wherein the process further comprises: identifying each of sets of neighborhood data to be subjected to learning that are positioned within a predetermined distance from the set of data to be subjected to learning and setting the score by using: proportions of labels assigned to the sets of neighborhood data to be subjected to learning; and a weight according to distances between the set of data to be subjected to learning and the sets of neighborhood data to be subjected to learning, by disclosing receiving a relative weighting value that specifies a relative amount of the information from a data points neighbors versus its initial label information, and a distance function [Chen, paragraphs 68, 102, 107, 121, 127] to select labeled data for a labeled dataset to facilitate the learning process and definition of a label probability for each permissible value defined in the partially labeled dataset for each observation vector [Chen, paragraphs 115, 127].

Response to Arguments
5.	The Examiner acknowledges the Applicant’s amendments to claims 1-6.
	Regarding independent claim 1, Applicant alleges that Nakata et al (JP 2009282686) in view of Kuroda et al (U.S. Patent No. 11,170,262) do not expressly teach “setting a score, for each of a plurality of labels assigned for first data, respectively, based on an attribute of the first data to be subjected to learning, or a relation between the first data to be subjected to learning and another data to be subjected to learning, the score indicating each of probabilities that first data has each of the plurality of labels,” as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Chen et al (Pub. No. US 2018/0053071) in view of Kuroda et al (U.S. Patent No. 11,170,262). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Similar arguments have been presented for claims 5 and 6 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-4 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Chen in view of Gong are considered to teach claim 1, and consequently, claims 2-4 are rejected.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178